J-A05004-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

AMIR JAMAL

                            Appellant                  No. 2401 EDA 2013


              Appeal from the Judgment of Sentence July 31, 2013
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0010549-2011


BEFORE: GANTMAN, P.J., SHOGAN, J., and ALLEN, J.

MEMORANDUM BY GANTMAN, P.J.:                           FILED MARCH 09, 2015

        Appellant, Amir Jamal, appeals from the judgment of sentence entered

in the Philadelphia County Court of Common Pleas, following his jury trial

convictions for three (3) counts each of criminal attempt and aggravated

assault, and one (1) count each of first degree murder, carrying a firearm

without a license, carrying a firearm on public streets in Philadelphia, and

possessing instruments of crime.1 We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises four issues for our review:
____________________________________________


1
    18 Pa.C.S.A. §§ 901, 2702, 2502(a), 6106, 6108, 907, respectively.
J-A05004-15


         DID THE TRIAL COURT ERR AND ABUSE ITS DISCRETION
         IN ADMITTING AN ANONYMOUS 911 CALL IDENTIFYING
         APPELLANT AS THE SHOOTER WHERE THE FACTS
         SUGGEST THAT THE CALLER’S PURPOSE WAS TO
         IMPLICATE APPELLANT, RATHER THAN TO RESPOND TO
         AN ONGOING EMERGENCY, AND THAT THE CALLER DID
         NOT PERSONALLY WITNESS THE SHOOTING?

         DID THE TRIAL COURT ERR AND ABUSE ITS DISCRETION
         IN ALLOWING WITNESS LAMAR MORRIS TO PROVIDE
         EVIDENCE ABOUT HIS STEP-BROTHER’S MENTAL HEALTH,
         WHICH WAS BOTH IRRELEVANT AND LAY OPINION
         TESTIMONY WITHOUT STATEMENT OF THE FACTS AND
         OBSERVATIONS UPON WHICH IT WAS BASED?

         DID THE TRIAL COURT ABUSE ITS DISCRETION IN
         ADMITTING TESTIMONY ABOUT THE PROCESS FOR
         SECURING ARREST AND SEARCH WARRANTS WHICH
         REPEATEDLY REFERRED TO THE OFFICER SWEARING AND
         SECURING THE DISTRICT ATTORNEY AND PROSECUTOR’S
         APPROVAL OF THE FACTS IN THE AFFIDAVIT OF
         PROBABLE CAUSE, THUS IMPROPERLY BOLSTERING THE
         PROSECUTION’S CASE?

         DID THE TRIAL COURT ERR AND ABUSE ITS DISCRETION
         BY ADMITTING TESTIMONY AND ARGUMENT ABOUT
         COMMONWEALTH WITNESS DERRICK PHILLIPS BEING
         INTIMIDATED WHERE THERE WAS NO EVIDENCE THAT
         APPELLANT WAS CONNECTED TO ANY INTIMIDATION?

(Appellants’ Brief at 1-2).

      “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused

its discretion.”   Commonwealth v. Drumheller, 570 Pa. 117, 135, 808

A.2d 893, 904 (2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156

L.Ed.2d 137 (2003) (quoting Commonwealth v. Stallworth, 566 Pa. 349,

363, 781 A.2d 110, 117 (2001)).


                                    -2-
J-A05004-15


         Admissibility depends on relevance and probative value.
         Evidence is relevant if it logically tends to establish a
         material fact in the case, tends to make a fact at issue
         more or less probable or supports a reasonable inference
         or presumption regarding a material fact.

Drumheller, supra at 135, 808 A.2d at 904 (quoting Stallworth, supra at

363, 781 A.2d at 117-18).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Steven R.

Geroff, we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively    discusses   and   properly   disposes   of   the   questions

presented. (See Trial Court Opinion, dated May 23, 2014, at 7-19) (finding:

1) court properly admitted recording of telephone call to 911 operator;

unidentified caller’s statements were non-testimonial and did not violate

Confrontation Clause of Pennsylvania or United States Constitutions; caller

telephoned 911 twelve minutes after shooting; call came from payphone

approximately four blocks away from crime scene; shooting left several

people injured and caused mass exodus from crowded public park; 911 call

occurred during heat of moment and while shooter remained uncaptured;

caller made statements to obtain police assistance; 2) court properly

admitted Mr. Morris’ testimony that his step-brother, David Nole, has mental

problems; Mr. Morris was eyewitness to shooting; Mr. Morris’ first statement

to police described shooter as light-skinned; Mr. Morris’ second statement to

police identified Appellant as shooter; Mr. Morris also identified Appellant as


                                     -3-
J-A05004-15


shooter at trial; on cross-examination, defense counsel forced Mr. Morris to

concede Appellant is not light-skinned; Mr. Morris explained Mr. Nole told

him shooter was light-skinned, but Mr. Nole had mental problems and was

easily confused; Mr. Morris’ testimony about Mr. Nole was not elicited for

opinion itself, but to provide reason why Mr. Morris would discount Mr.

Nole’s statements; moreover, Mr. Morris was competent to provide opinion

about Mr. Nole; even if court improperly admitted Mr. Morris’ testimony, any

error was harmless; 3) court properly admitted Detective Jenkins’ testimony

detailing process for obtaining arrest and search warrants; Superior Court

rejected similar arguments in Commonwealth v. Stokes, 38 A.3d 846

(Pa.Super. 2011), holding police testimony regarding district attorney’s

approval of criminal charges did not result in impermissible bolstering; 4)

court did not err in admitting Detective Jenkins’ testimony regarding

Commonwealth      witness’   interaction   with   gallery   members   outside

courtroom; Detective Jenkins testified that unidentified gallery members

approached Mr. Phillips while he was sequestered; Detective Jenkins did not

hear conversation between Mr. Phillips and gallery members, but detective

added that Mr. Phillips was reluctant to testify; during closing argument,

prosecutor speculated gallery members told Mr. Phillips not to identify

Appellant as shooter; testimony and closing argument did not result in unfair

trial; Detective Jenkins did not testify that gallery members threatened Mr.

Phillips, and jury could not conclude gallery members spoke to Mr. Phillips on


                                     -4-
J-A05004-15


Appellant’s   behalf;    regarding   closing   argument,   prosecutor’s   remark

amounted to comment on potential for false testimony due to pressure

within community; prosecutor’s remark did not have unavoidable effect of

prejudicing jury).      Accordingly, we affirm on the basis of the trial court

opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/2015




                                       -5-